DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Telephonic Inquiry to Applicant’s Attorney
The examiner telephoned Applicant’s attorney, Mr. Richard A. Wolf, on February 15, 2022 to ask for clarification on line 8 of paragraph [0068] of the specification, which is on page 14 of the specification.  Applicant’s attorney indicated that the text, “[confirm]” was a revision note from the preparation of the specification that should have been deleted.  He indicated that the sentence is as intended, less the revision note.

Comments
The drawings of April 30, 2020 are hereby accepted as FORMAL.

Please note that any mention of the line numbers of claims in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.



Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kauffman et al (US 10,241,203 B2), hereinafter Kauffman et al (‘203), or by Kauffman et al (US 2016/0266249 A1), hereinafter Kauffman et al (‘249).
First of all, it is noted that Kauffman et al (‘203) is the patent corresponding to PGPUB Kauffman et al (‘249).  All of the remarks in this rejection are made with reference to Kauffman et al (‘203), but they apply equally to Kauffman et al (‘249) as to substance, though the formatting of the two may not be identical.
The text of independent claim 1 is as follows:
“1. (original) A radar system for weather sensing and aircraft tracking, comprising: a ground-based radar that is configured to scan a volume of space associated with a particular aircraft for detecting a weather event in the volume of space; and an electronic control system adapted to track the particular aircraft via tracking data associated with the particular aircraft, and adapted to detect the weather event via weather data associated with signals from the ground-based radar; wherein the control system is configured to control the ground-based radar to adjust the scan of the volume of space in response to at least the tracking data associated with the particular aircraft being tracked.”  

In claim 1, the claim limitations, “a ground-based radar that is configured to scan a volume of space associated with a particular aircraft for detecting a weather event in the volume of space” (lines 3-4) are met by Kauffman et al (‘203), noting, for example, is met by any of the ground-based weather radars disclosed in Kauffman et al (‘203), for example, please see column 5, lines 8-22.
Further, in independent claim 1, the claim limitations, “an electronic control system adapted to track the particular aircraft via tracking data associated with the particular aircraft, and adapted to detect the weather event via weather data associated with signals from the ground-based radar” (lines 5-7) are met by Kauffman et al (‘203), noting especially the “weather radar integrating system 100,” for example, please see column 6, lines 3-15.
Finally, in independent claim 1, the claim limitations, “wherein the control system is configured to control the ground-based radar to adjust the scan of the volume of space in response to at least the tracking data associated with the particular aircraft being tracked” (lines 8-10) are met by Kauffman et al (‘203), for example, when the “weather radar integrating system 100” determines a “region of interest” associated with a certain weather phenomenon and with a particular aircraft in the proximity of that weather phenomenon, noting, for example, column 5, lines 54-62, and column 6, lines 3-15.

As for the further limitations of dependent claim 7, these are met by Kauffman et al (‘203) in that Kauffman et al (‘203) performs the claimed “weather data processing,” noting, for example, column 15, lines 44-47; column 15, line 64 through column 16, line 29 (noting especially column 16, lines 8-24); and, column 16, 30-36 (indicating that radar reflectivity data are used in the processing).
Next, as for the further limitations of dependent claim 13, these are met by Kauffman et al (‘203) as it tracks and networks weather data for each of a plurality of aircraft in a region of space, scanning the region of each of the aircraft tracked.  In Kauffman et al (‘203), please see, for example, column 7, line 55 through column 8, line 8, and, column 6, lines 3-9 (ground-based weather measurements in the vicinity of an aircraft).
As for the further limitations of dependent claim 16, these are met by Kauffman et al (‘203) in that Kauffman et al (‘203) may use networked radars that are geographically spaced apart to track aircraft in region of space.  In Kauffman et al (‘203), please note, for example, column 5, lines 8-15; column 7, lines 25-39; and, column 16, lines 1-29 (integrating and harmonizing of weather radar data from different weather radars).
The further limitations of dependent claim 17 are met by the embodiments using networked weather radars, which do overlap in coverage area, in that the coverage area of a radar does not have a sharp cutoff point, so that it would overlap with the coverage area of neighboring weather radars.  In Kauffman et al (‘203), please note the overlapping in Figure 3.

The remarks with respect to independent claim 20 are substantially those made above with respect to independent claim 1 in that claim 20 is the method claim corresponding to the apparatus of claim 1.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 11, 12, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman et al (US 10,241,203 B2), hereinafter Kauffman et al (‘203), or by Kauffman et al (US 2016/0266249 A1), hereinafter Kauffman et al (‘249).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems.
First of all, it is noted that Kauffman et al (‘203) is the patent corresponding to PGPUB Kauffman et al (‘249).  All of the remarks in this rejection are made with reference to Kauffman et al (‘203), but they apply equally to Kauffman et al (‘249) as to substance, though the formatting of the two may not be identical.
The further limitations of dependent claim 2 are substantially-met by Kauffman et al (‘203) as applied above to independent claim 1, where parts (i) through (iii) are merely the transmitting and receiving of radar signals from a certain volume of space for weather measurements and for tracking.  However, Kauffman et al (‘203) does not disclose the further limitations of part (iv) of dependent claim 2.  Kauffman et al (‘203) teaches at column 6, lines 44-51 to avoid collecting of weather data from aircraft in regions that already have adequate coverage from ground-based radars for the advantages of “promoting efficiency and cost-effectiveness.”  In an analogous line of reasoning, it would have been obvious to one of ordinary skill-in-the-art when tracking an aircraft from a ground-based radar into a region in which ground-based radar coverage is already adequate to “adjust the scans” for that region of space as taught by Kauffman et al (‘203) to obtain the advantages taught by Kauffman et al (‘203).

The further limitations of dependent claim 11 are not disclosed by Kauffman et al (‘203).  However, Kauffman et al (‘203) discloses the use of separate ground-based weather radars and a “position tracking service,” noting, for example, column 5, lines 8-22.  It would have been obvious to one of ordinary skill-in-the-art to combine the weather radars and the position tracking radars into single radars transmitting two different types of radar signals, one for weather and the other for tracking, for the advantage of reducing the amount of equipment and cost in the overall system.
Regarding the further limitations of dependent claim 12, these are met by Kauffman et al (‘203) as applied above to dependent claim 11 and to independent claim 1.  In Kauffman et al (‘203), please note, for example, column 13, lines 53-58, in which “aircraft-specific weather data” is sent to the “particular aircraft” called “aircraft 180” in the cited passage in Kauffman et al (‘203).
The further limitations of dependent claim 14 are not disclosed in Kauffman et al (‘203).  Kauffman et al (‘203) discloses at column 13, lines 53-67 the re-routing of particular aircraft for safety in the event that the particular aircraft are in danger from a “convective weather structure 190” on the path of the aircraft which the aircraft cannot detect on its own.  In such a scenario where particular aircraft are in immediate danger, it would have been obvious to one of ordinary skill-in-the-art “prioritize scans” as claimed in claim 14 for the aircraft for the advantage of avoiding the immediate danger of the “convective weather structure 190.”

As for the further limitations of dependent claim 18, Kauffman et al (‘203) generally teaches a “network of ground-based weather radar coverage,” for example, please see column 7, lines 25-39.  It would have been obvious to one of ordinary skill-in-the-art in the disclosed networking in Kauffman et al (‘203) to transmit tracking and weather data to other radar nodes of the network in order to optimize the amount of useful data that is available at each of the radar nodes.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman et al (US 10,241,203 B2), hereinafter Kauffman et al (‘203), or by Kauffman et al (US 2016/0266249 A1), hereinafter Kauffman et al (‘249), in view of Volman (‘607).

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems.
Kauffman et al (‘203) does not disclose the further limitations of dependent claim 6.
Volman (‘607) teaches the use of an active electronically scanned antenna (AESA) that has “at least one aperture” and that produces a beam “in azimuth an elevation directions.”  For example, in Volman (‘607), please see the last four lines of the abstract, and paragraph [0069] at lines 1-5.  In addition, Volman (‘607) teaches the use of the AESA device for tracking, noting, for example, paragraph [0036].  In the teachings of Volman (‘607), it is taught that the use of the Volman (‘607) device for the advantage of “high and ultra high resolution” (paragraph [0069] at lines 1-5), and the advantage of “angular accuracy greater than conventional radars” (paragraph [0008] at lines 9-10).  

However, the combination of Kauffman et al (‘203) in view of Volman (‘607) as set forth above does not disclose that the beams are pencil beams.  It would have further been obvious to one of ordinary skill-in-the-art to use pencil beams in the applied combination to optimize the use of the beams in the applied combination for tracking.
In that each and every claimed feature in dependent claim 6 is plainly present in the applied combination of Kauffman et al (‘203) in view of Volman (‘607) as set forth above, the further limitations of dependent claim 6 are obvious over Kauffman et al (‘203) in view of Volman (‘607) as set forth above.

Potentially-Allowable Subject Matter
Claims 3, 4, 8, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breiholz et al (‘158) is of general interest for the use of the ground-based radar in the overall system.

Esposito et al (‘813) is of general interest for the disclosure related to weather data for a region of interest.
Bunch (‘624) is of general interest for the disclosure of a ground-based radar station in the overall disclosed system.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648